648 S.E.2d 503 (2007)
Thomas W. HILL
v.
Garford Tony HILL, Jewel Anne Hill, and the Estate of Sadie C. Hill.
No. 138P06-2.
Supreme Court of North Carolina.
June 27, 2007.
Thomas W. Hill, Pro Se.
Garford T. Hill, Pro Se, Cindy Hill Ford, Edward C. Hay, Jr., Asheville, for Garford T. & Jewell A. Hill.
Prior report: ___ N.C.App. ___, 638 S.E.2d 601.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 6th day of February 2007 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 27th day of June 2007."
Upon consideration of the petition filed on the 6th day of February 2007 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."